Exhibit 10.5

AMENDMENT

TO

HOME BANCSHARES, INC.

AMENDED AND RESTATED

2006 STOCK OPTION AND PERFORMANCE INCENTIVE PLAN

1.    Article 11 of the Home BancShares, Inc. Amended and Restated 2006 Stock
Option and Performance Incentive Plan (the “Plan”) is hereby amended to read in
its entirety as follows:

ARTICLE 11

DEATH OF EMPLOYEE

Unless otherwise provided in the award agreement, in the Committee’s sole
discretion, if an Employee to whom an Option or Stock Appreciation Right has
been granted under the Plan shall die while employed by the Company or one of
its subsidiaries or within three (3) months after the termination of such
employment, such Option or Stock Appreciation Right (whether or not then
exercisable by its terms) shall become immediately exercisable in full by the
Employee’s estate or by the person who acquires the right to exercise such
Option or Stock Appreciation Right upon his or her death by bequest or
inheritance. Such exercise may occur at any time within one (1) year after the
date of the Employee’s death or such other period as the Committee may at any
time provide, but in no case later than the date on which the Option or Stock
Appreciation Right would otherwise terminate.

2.    Subparagraph (b) of Section 12.2 of the Plan is hereby amended to read in
its entirety as follows:

(b) With respect to grants of Restricted Shares intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, upon
the death of an Employee to whom Restricted Shares have been granted under the
Plan, to the extent that the performance-based goals established in respect of
such Restricted Shares have been satisfied for purposes of said Section 162(m),
any other restrictions or conditions applicable to the Restricted Shares shall
immediately terminate, unless otherwise provided in the award agreement, in the
Committee’s sole discretion. Except as necessary to effect the termination of
restrictions contemplated by the foregoing sentence, the Committee shall have no
discretion to shorten or terminate the Restricted Period or waive any other
restrictions applicable to all or a portion of any Restricted Shares intended to
qualify as performance-based compensation for purposes of Section 162(m) of the
Code. With respect to grants of Restricted Shares not intended to so qualify as
performance-based compensation, upon the death of the holder of Restricted
Shares, all restrictions or conditions applicable to the Restricted Shares shall
immediately terminate, unless otherwise provided in the award agreement, in the
Committee’s sole discretion; and upon the disability or retirement of the holder
of Restricted Shares or as permitted under Section 17 hereof, the Committee may,
in its sole discretion, shorten or terminate the Restricted Period or waive any
other restrictions applicable to all or a portion of such Restricted Shares.
None of the Restricted Shares may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Restricted Shares.

APPROVED by the Board of Directors of Home BancShares, Inc. at the regular
meeting duly called and held on April 19, 2018.

/s/ Holly McKenna                        

Secretary